DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-4) in the reply filed on January 27, 2022 is acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for configuring during development-time a plurality of stub records. Each stub record includes a plurality of data fields. Each stub record is stored on a non-transitory computer-readable medium including 
This judicial exception is not integrated into a practical application because the claims only recite a processor, a data structure and a data application in a broad and generic manner, and simply providing data to the user. The components in the steps are considered to be basic computing components and the claims do not specifically define these components. Although the claims are considered in light of the Specification; limitations from the Specification cannot be read into the claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using medium and providing a data structure and application receive suggestion of stub file for insertion is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 requires a user inputting a text string into each data field within said stub record to define a person or a thing that is to be a subject of one of the lexicon data structure records into which the stub record is inserted during said run-time usage sessions, which includes a) name of the person or the thing that is the subject being inputted into one of the lexicon data structure records; b) a name of a role or a position of the person or the thing that is the subject being inputted into of the one of the lexicon data structure records; and c) a name of an organization unit of the person or the thing that is the subject being inputted into of the one of the lexicon data structure records. This claim is also considered to be an abstract idea, because that added features are considered to be equivalent to a mental process of a person deciding what to suggest or recommend based on a user asking or presenting information to a user. The claims do not add specific components that are considered to be incorporated into a practical application, and the claims do not include significantly more for similar reasons as stated in claim 1, above.
Claim 3 requires the user inputs a text string into each said data field within said stub record of a person or a thing that is to be an actor acting on the subject of one of the lexicon data structure records into which the stub record is inserted during said run-time usage session, which includes a) inputting a name of the person or the thing that is the actor acting upon the subject of the one of the lexicon data structure records; and b) inputting a name of the role or position of the person or thing that is the actor acting upon the subject of the one of lexicon data structure records. This claim is also considered to be an abstract idea, because that added features are considered to be equivalent to a mental process of a person deciding what to suggest or recommend based on a user asking or presenting information to a user. The claims do not add specific components that are considered to be incorporated into a practical application, and the claims do not include significantly more for similar reasons as stated in claim 1, above.
Claim 4 requires upon the user starting said run-time usage session the user selects the plurality of stub records and inserts the plurality of stub records into said plurality of lexicon data structure records to make a relation between a subject and actor entities held within each lexicon data structure record, without reference to a relational database management system, comprising the steps of: a) inserting one or more of the stub records into each of the plurality of lexicon data structure records overwriting null character placeholders in one or more subject data fields, and  b) inserting one or more of the stub records into each of the plurality of lexicon data structure records overwriting the null character placeholders in one or more actor data fields. This claim is also considered to be an abstract idea, because that added features are considered to be equivalent to a mental process of a user selecting the recommendation or suggestion and adding it to their knowledge base or using pen and paper to write down the missing fields of data on a topic that they are learning about. The claims do not add specific components that are considered to be incorporated into a practical application, and the claims do not include significantly more for similar reasons as stated in claim 1, above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Byron et al. (U.S. Patent No. 2014/0379666 A1, hereinafter referred to as “Byron”).
Regarding claim 1, Byron discloses a method for configuring during development-time a plurality of stub records, (a method for configuring a system to recommend or correction of missing data fields)(e.g., abstract, figure 8 and paragraphs [0113], [0114] and [0124]) each stub record comprising a plurality of data fields, (stub includes plurality of fields for recommendation)(e.g., figures 3A, 3B and 8 and paragraphs [0023], [0029], [0068]. [0113] and [0114]) and storing each stub record on a non-transitory computer-readable medium including the instructions stored thereon, (medium stores stub records and instructions)(e.g., paragraphs [0036]-[0038]) making each stub record available for potential insertion by a user into a plurality of lexicon data structure records upon the user starting a lexical software application during a run-time usage session. (mechanism for identifying erroneous cells with incorrect or missing data values. Operations are invoked to alert a human user of the erroneous or missing data value indicating the nature of the error in the data value, e.g., a cell requiring a date and value is missing and suggesting a correct data value for replacing the missing value, and providing the user with the option to accept or reject the suggested correct data value.)(e.g., paragraphs [0112]-[0114]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Byron in view of McNair et al. (U.S. Publication No. 2015/0193583 A1, hereinafter referred to as “McNair”).
Regarding claim 2, Byron discloses the method of claim 1. However, Byron does not appear to specifically disclose wherein during said configuration the user inputs a text string into each data field within said stub record to define a person or a thing that is to be a subject of one of the lexicon data structure records into which the stub record is inserted during said run-time usage sessions, comprising the steps of: a) inputting a name of the person or the thing that is the subject of the one of the lexicon data structure records; b) inputting a name of a role or a position of the person or the thing that is the subject of the one of the lexicon data structure records; and c) inputting a name of an organization unit of the person or the thing that is the subject of the one of the lexicon data structure records. 
On the other hand, McNair, which relates to decision support from disparate clinical sources (title), does disclose wherein during said configuration the user inputs a text string into each data field within said stub record to define a person or a thing that is to be a subject of one of the lexicon data structure records into which the stub record is inserted during said run-time usage sessions, comprising the steps of: a) inputting a name of the person or the thing that is the subject of the one of the lexicon data structure records; b) inputting a name of a role or a position of the person or the thing that is the subject of the one of the lexicon data structure records; and c) inputting a name of an organization unit of the person or the thing that is the subject of the one of the lexicon data structure records. (It is noted that these fields being generated are considered to be nonfunctional descriptive material. See MPEP 2111.05. solvers library includes one or more solvers, which includes non-agent solvers, agent solvers or both. Missing data can be any data clinical values for a particular patient and can be utilized to correct any data values that would be related to a name of a person or thing, a name of a role or a position –cardiologist or other healthcare provider, organizational unit – department at a hospital to set an appointment)(e.g., paragraphs [0067], [0119], [0121] and [0122]).
Byron discloses error correction in tables using discovered functional dependencies. E.g., title. In Byron, data is received and analyzed to determine erroneous/missing data and correct data values are recommended or suggested. E.g., abstract. However, Byron does not appear to specifically disclose the type of data being corrected and therefore, does not appear to specifically disclose the limitations of claim 2. On the other hand, McNair also relates to correcting data that has missing fields. In McNair the data includes medical data that includes patient, role, doctor, healthcare department, etc. This provides an effective way to ensure data is complete so record reviewers can fully appreciate and understand the patient’s healthcare needs. Therefore, it would have been obvious to incorporate the type of data being corrected as disclosed in McNair to Byron to extend the corrected data to the healthcare sector.

wherein during said configuration the user inputs a text string into each said data field within said stub record of a person or a thing that is to be an actor acting on the subject of one of the lexicon data structure records into which the stub record is inserted during said run-time usage session, comprising the steps of: a) inputting a name of the person or the thing that is the actor acting upon the subject of the one of the lexicon data structure records; and b) inputting a name of the role or position of the person or thing that is the actor acting upon the subject of the one of lexicon data structure records. 
On the other hand, McNair, which relates to decision support from disparate clinical sources (title), does disclose wherein during said configuration the user inputs a text string into each said data field within said stub record of a person or a thing that is to be an actor acting on the subject of one of the lexicon data structure records into which the stub record is inserted during said run-time usage session, comprising the steps of: a) inputting a name of the person or the thing that is the actor acting upon the subject of the one of the lexicon data structure records; and b) inputting a name of the role or position of the person or thing that is the actor acting upon the subject of the one of lexicon data structure records. (It is noted that these fields being generated are considered to be nonfunctional descriptive material. See MPEP 2111.05. solvers library includes one or more solvers, which includes non-agent solvers, agent solvers or both. Missing data can be any data clinical values for a particular patient and can be utilized to correct any data values that would be related to a name of a person or thing, a name of a role or a position –cardiologist or other healthcare provider, organizational unit – department at a hospital to set an appointment)(e.g., paragraphs  [0067], [0075] and [0076]).
. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Byron in view of Cohen et al. (U.S. Publication No. 2014/0052695 A1, hereinafter referred to “Cohen”).
Regarding claim 4, Byron discloses the method of claim 1. Byron alone does not appear to disclose; however, Byron in view of Cohen does discloses wherein upon the user starting said run-time usage session the user selects the plurality of stub records and inserts the plurality of stub records into said plurality of lexicon data structure records to make a relation between a subject and actor entities held within each lexicon data structure record, without reference to a relational database management system, comprising the steps of: (user selects suggestions, and data is corrected by replacing missing/erroneous values – separate application from RDBMS)(Byron: e.g., figures 3A, 3B and 8 and paragraphs [0023], [0029], [0068]. [0113] and [0114])(relation is made between fields – null characters related to Mr. are suggested to male)(Cohen: e.g., figure 6 and paragraph [0040])
a) inserting one or more of the stub records into each of the plurality of lexicon data structure records overwriting null character placeholders in one or more subject data fields, and (field data is considered to be nonfunctional descriptive language. See MPEP 2111.05. missing data values are overwritten)(Byron: abstract and paragraphs [0114])(in refinement value text box, the value “null” is selected to be replaced with the value “male,” where an autocomplete suggestion appears after entry of the first few letters.)(Cohen: e.g., figure 6 and paragraph [0040])
b) inserting one or more of the stub records into each of the plurality of lexicon data structure records overwriting the null character placeholders in one or more actor data fields. (field data is considered to be nonfunctional descriptive language. See MPEP 2111.05.missing data values are overwritten)(Byron: abstract and paragraphs [0114])(in refinement value text box, the value “null” is selected to be replaced with the value “male,” where an autocomplete suggestion appears after entry of the first few letters.)(Cohen: e.g., figure 6 and paragraph [0040]).
Byron discloses error correction in tables using discovered functional dependencies. E.g., title. In Byron, data is received and analyzed to determine erroneous/missing data and correct data values are recommended or suggested. E.g., abstract. However, Byron does not appear to specifically disclose replacing null characters. On the other hand, Cohen does disclose suggesting values for Null characters. This provides an effective manner to complete data and provides ways to ensure completeness of data. Since Byron discloses correction of missing or erroneous data values within fields, and Cohen further extends replacement of characters for fields containing Null values, it would have been obvious to one of ordinary skill in the art to incorporate the replacement of Null characters as disclosed in Cohen to Byron to further handle fields that store Null values to represent data to further ensure completeness of data.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165